Citation Nr: 1042894	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  04-26 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed cervical spine 
disorder.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 RO rating decision.  

The Veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  The Court issued an Order 
in July 2010 granting a Joint Motion to Vacate and Remand (Joint 
Motion) that vacated the August 2009 decision and remanded the 
matter to the Board for further development.

The appeal now is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required on his part.



REMAND

The VA Form 9, Appeal to Board of Veterans' Appeals, received in 
August 2007, indicates that the Veteran wished to appear 
personally for a hearing with the Board at the RO and give 
testimony concerning his claim of service connection for a 
cervical spine disability.

Pursuant to 38 C.F.R. § 20.700(a) (2009), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.

As the Veteran has not yet been afforded a hearing to address 
this issue and has not otherwise indicated that he wishes to 
cancel this request, the Board, in compliance with the July 2010 
Court Order and Joint Motion, finds that a hearing should be 
scheduled before adjudicating this claim of service connection 
for a cervical spine disability.  38 C.F.R. § 20.700(a) (2009).

In addition, this case must be remanded in order to obtain 
relevant hospital records.  According to 38 C.F.R. § 3.159(c) and 
(e), VA has a duty to assist a claimant in obtaining evidence and 
a duty to notify a claimant when it is unable to obtain records.  

Here, the service treatment record note treatment for the 
residuals of an automobile accident and indicate that the Veteran 
was initially treated at Perth Amboy General Hospital in New 
Jersey.  The Veteran also reported in a January 2005 statement 
that he was treated at a hospital in Perth Amboy in 1968 for his 
cervical spine injury.  

The Board also notes that the Veteran appears to have testified 
at an RO hearing held in November 2004.  The transcript for an RO 
hearing is not included in the claim file.  

Although the hearing appears to be related to the Veteran's claim 
involving posttraumatic stress disorder, the Board finds that his 
hearing transcript may include relevant information pertaining to 
the Veteran's automobile accident and should be obtained and 
associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
contact the Veteran in order to request 
that he provide sufficient information, and 
if necessary, authorization, to enable the 
RO to obtain any outstanding evidence 
relevant to the claim of service 
connection, to include records from Perth 
Amboy General Hospital in New Jersey 
pertaining to the Veteran's automobile 
accident which occurred on December 3, 
1968.  All VA treatment records should also 
be obtained for review.  

After securing the necessary authorizations 
for release of this information, the RO 
should seek to obtain copies of all records 
referred to by the Veteran not already on 
file, including the records from Perth 
Amboy General Hospital.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  The RO should obtain the transcript of 
the November 2004 RO hearing, if one was 
held, and associate it with the claims file 
for review.  

3.  The RO then should schedule the Veteran 
for a hearing before a Veterans Law Judge 
at the RO at the earliest available 
opportunity in order to address the issue 
of service connection for a cervical spine 
disorder.  

The RO should notify the Veteran and his 
representative of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2009).  If the Veteran appears 
for the hearing, the RO should undertake 
any indicated development.

4.  Following completion of all indicated 
development, the RO should readjudicate the 
Veteran's claim in light of all the 
evidence of record.  If any benefit sought 
on appeal remains denied, the RO should 
furnish a fully responsive Supplemental 
Statement of the Case to the Veteran and 
his representative and afford them a 
reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


